The judgment of the court was pronounced by
Slidell, J.
From the evidence before us, it does not appear that Roach had a legal defence against the note which he gave the executors for the price of property of the deceased purchased by him, and which they failed to collect. As the compromise made by one of the executors was without judicial sanction, and as they have not excused themselves by showing the insolvency of Roach or an absence of legal liability on his part, they were properly held liable for its amount.
A plea of prescription was filed in this court. In declining to sustain it, it is sufficient to observe that the plaintiffs and the other heirs of the deceased were minors at his death ; and the evidence does not inform us at what time they came of age. It appears that some of them are still minors.
The judgment of the district court is therefore affirmed, with costs.